Henderson moved against the sheriff for not returning the execution; and among other things it appeared the sheriff had bought part of the property himself. The sale is not lawful, and the sheriff ought to be punished. This opinion is grounded on a decision that took place at Salisbury some time before.
Also, see Ormond v. Faircloth, 5 N.C. 35. It is a general rule that all persons who stand in the character of trustees for the benefit of others are prohibited from purchasing at their own sale. Gordon v. Finley,10 N.C. 239.
Cited: McLeod v. McCall, 48 N.C. 89. *Page 18 
(3)